Citation Nr: 0937456	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  08-19 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1975 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Veteran appeared before the undersigned Veterans Law 
Judge in a video hearing in February 2009 to present 
testimony on the issue on appeal.  The hearing transcript has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO's July 2003 decision denying the Veteran service 
connection for hearing loss was not appealed and is final. 

2.  The evidence received since July 2003 is new and 
material, and therefore the Veteran's claim to service 
connection for hearing loss is reopened.

3.  The Veteran has hearing loss in his right ear pursuant to 
38 C.F.R. § 3.385.

4.  The Veteran's hearing loss is not associated with his 
active service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to 
reopen the claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active service; nor may it be presumed.  38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify set out above was satisfied by way 
of a letter sent to the Veteran in July 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim - both to reopen and to establish service connection - 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the Veteran's claim of service connection 
for hearing loss, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated from November 2003 to May 2006.  The Veteran 
was afforded a VA medical examination in December 2006.  
Significantly, neither the Veteran nor his representative 
have identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

The Veteran was denied service connection for hearing loss in 
a July 2003 decision because the Veteran's hearing loss was 
not associated with his active service.  At the time of the 
July 2003 decision the pertinent evidence of record included 
service treatment and personnel records, VA treatment records 
from February 1986 through March 2003, and a VA compensation 
and pension (C&P) examination dated in July 2003.

The decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 1991); 38. C.F.R. 
§§ 3.104, 20.302, 20.1103 (2000).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim. 
 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and 
material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The Veteran filed his application to reopen a claim of 
entitlement to service connection for hearing loss in July 
2005.  The pertinent evidence received subsequent to the July 
2003 rating decision includes VA treatment records from 
November 2003 through May 2006 and a C&P examination dated in 
December 2006.  

The Veteran was seen at an ear, nose, and throat (ENT) clinic 
in November 2003.  In the plan of treatment set out as a 
result of this visit, the examiner noted that the Veteran's 
hearing loss was probably from his military service.  The VA 
examiner in the December 2006 C&P examination was of the 
opinion that the Veteran's hearing loss was not related to 
the Veteran's active service.  As these opinions provide 
insight into whether the Veteran's hearing loss is associated 
with his active service, an element previously missing from 
the Veteran's claim, they are new and material and the case 
is reopened.

III. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic disease of 
the nervous system, is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in 
service is not fatal to a claim for service connection.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a 
Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran seeks entitlement to service connection for 
hearing loss.  He contends that he has hearing loss and that 
his hearing loss was caused by his active service.  The 
Veteran worked as a cannoneer while in the military and 
claims regular exposure to loud noise on the artillery field 
damaged his hearing.  The Veteran's hearing tested within 
normal limits at his entrance exam and almost entirely within 
normal limits at his separation examination with the 
exception of one frequency in his left ear which had slight 
hearing loss.  

As noted, the Veteran went to an ENT clinic in November 2003.  
The physical examination of the Veteran's tympanic membranes 
was normal.  The doctor concluded that because of the 
Veteran's young age and right ear hearing loss, he should 
have a follow up to this appointment.  The doctor stated that 
the Veteran's hearing loss was probably from the Veteran's 
service in the military artillery, and ordered an auditory 
brain-stem (ABS) test to check for any retrocochlear issues.

The Veteran had an ABS test in March 2004.  The results were 
within normal limits and there was no specific audiological 
evidence of retrocochlear or brainstem involvement.  Pure 
tone thresholds appeared worse than the year prior which 
suggested further progression of the right ear hearing loss.  
Follow up appointments were made but cancelled after the 
Veteran failed to appear for the examinations.

The Veteran was afforded a C&P examination in December 2006.  
The examiner reviewed the Veteran's claims folder detailing 
the history of the Veteran's hearing tests and complaints.  
The Veteran stated that he did not have exposure to loud 
noise prior to entering service, but had protected exposure 
to loud noise from field artillery while in service.  The 
Veteran also reported protected occupational noise exposure 
since service while working in a factory and working as a 
custodian operating buffers.  The Veteran denied recreational 
exposure to loud noise since service.

The Veteran was afforded an audiology evaluation, which 
revealed pure tone threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
30
45
LEFT
5
5
10
10
5

Speech recognition was measured as 96 percent in the right 
ear and 94 percent in the left ear.  The Veteran had normal 
middle ear pressure and admittance upon examination.  

The examiner characterized the Veteran's hearing loss in his 
right ear as mild to moderate.  The examiner stated that the 
Veteran's left ear does not meet the criteria for a hearing 
disability under VA regulations.  

Reviewing the Veteran's history the examiner stated that the 
Veteran had a fluctuation in his hearing noted in 1976 
however the examiner was of the opinion that the thresholds 
reported at that time were not consistent with noise exposure 
and were resolved at the next testing a few days later.  
Additionally, the Veteran's hearing tested almost entirely 
within normal limits at his separation exam and the only loss 
reported, in the Veteran's left ear, was not sufficient to 
receive VA benefits and was not consistent with noise 
exposure.

The examiner stated that the Veteran's hearing in the left 
ear remained within normal limits and that the Veteran's 
right ear did not demonstrate signs of hearing loss until 
2002, well after the Veteran's discharge from active service.  
As such, the examiner was of the opinion that the Veteran did 
not have compensable hearing loss in the left ear and the 
hearing loss recorded in the right ear was not related to the 
Veteran's service because the records at discharge from the 
military indicated hearing within normal limits for all 
frequencies, as did subsequent records prior to 2002.  

In the Veteran's hearing before the undersigned Veteran's Law 
Judge, the Veteran stated that while in the military he would 
go into the field and fire weapons at least once a month 
using hundreds of rounds.  He stated that he was provided ear 
plugs and shot from a head bunk in an attempt to gain 
protection from the loud noises.  The Veteran stated that he 
thought these efforts "did a great job" protecting his 
hearing until he was told he had hearing loss.  

The Veteran first realized he had hearing loss after his 
hearing was tested prior to taking a factory job.  He thought 
this was around 2004.  Prior to this job the Veteran stated 
he worked for VA and was not exposed to any loud noises.  The 
Veteran reiterated that nothing he did in the civilian world 
could have caused his current hearing loss. 

In light of the evidence the Veteran is not entitled to 
service connection for hearing loss.  The Veteran does not 
have hearing loss in his left ear pursuant to 38 C.F.R. 
§ 3.385.  While the Veteran does have hearing loss in his 
right ear pursuant to 38 C.F.R. § 3.385, the competent 
medical evidence is not in favor of granting service 
connection for hearing loss.

There are two conflicting opinions in the file; one 
associating the Veteran's hearing loss with his active 
service and the other ruling out active service as the cause 
of the Veteran's hearing loss.  While the Board finds the 
opinion of the doctor at the ENT clinic associating the 
Veteran's hearing loss with service competent and credible, 
the Board is persuaded by the opinion of the VA examiner 
because of the thoughtful analysis completed.  The VA 
examiner thoroughly discussed all of the Veteran's audiology 
examinations and carefully explained why the Veteran's 
hearing loss was not associated with military service.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 S. 
Ct. 1252 (2002) (it is not error for the Board value one 
medical opinion over another, as long as a rationale basis 
for doing so is given). 

Although the ENT doctor associated the Veteran's hearing loss 
with active service after discussing the history of noise 
exposure with the Veteran, the Veteran has consistently 
stated in the claims folder that he did not realize he had 
hearing loss prior to being told so in 2002 or 2004, well 
after his separation from service.  Additionally, the Veteran 
stated that he thought the hearing protection he was given 
when shooting did a great job protecting his hearing until he 
was told he had hearing loss, indicating he did not 
experience any symptoms of hearing loss prior to his 
diagnosis.  While the Board finds the Veteran to be credible, 
and he is competent to report that he experienced hearing 
loss symptoms, the Veteran is not competent to associate the 
hearing loss he experiences with a cause distant from the 
onset of the symptoms.  As the ENT doctor's opinion is based 
solely on the Veteran's subjective history of the symptoms, 
the Board finds that the VA examiner's opinion thoroughly 
reviewing the Veteran's treatment history is more probative.

No other treatment records indicate that the Veteran's 
hearing loss should be associated with his service.  The 
other records do not go beyond noting the Veteran's right ear 
hearing loss.  

The Veteran did not report experiencing hearing loss until 
2002 or 2004.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In this case, the medical evidence 
does not show the presence of hearing loss until more than 20 
years after separation from service.  This is significant 
evidence against the claim.  Because the Veteran did not 
incur hearing loss for more than 20 years after active 
service and because the weight of the medical evidence does 
not associate the Veteran's current hearing loss with active 
service, the claim must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against entitlement to service connection 
for hearing loss, the doctrine does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


